DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 were originally filed August 31, 2020.
	The amendment received October 14, 2021 amended claims 5, 13, 14, and 17.
	Claims 1-20 are currently pending.
	Claims 1, 2, 5, and 13 are currently under consideration.
 Election/Restrictions
Applicant’s election of Group I (claims 1-14) in the reply filed on October 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2021.

Applicant’s election of SEQ ID NO: 18 which activates GIPR and GLP-2R and adding at least one fatty acid molecule at one or more amino acid residues in the reply filed on October 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note: applicants elected a subgenus for B. “any and all additional components” of adding at least one fatty acid molecule at one or more amino acid residues. Therefore, the subgenus was searched.

Claims 3, 4, 6-12, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2021.
Potential Rejoinder
	Applicant elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
The present application is a CON of 16/341,082 filed April 11, 2019 (now U.S. Patent 10,774,127) which is a 371 (National Stage) PCT/EP2017/076060 filed October 12, 2017 which claims foreign priority to Denmark PA 2016 70799 filed October 12, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2020 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the first line of the application should be updated to include U.S. Patent 10,774,127.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends on independent claim 1. Independent claim 1 requires 1, 2, 3, or 4 individual amino acid substitutions with the caveat that 0, 1, or 2 amino acid residues 5 to 11 of SEQ ID NO: 21 may be altered. Sections d) and e) allow for 5 and/or 6 individual amino acid substitutions. Therefore, sections d) and e) of dependent claim 2 fail to further limit independent claim 1, in part. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. U.S. Patent Application Publication 2007/0212355 published September 13, 2007.
For present claims 1, 2, and 13, Baker et al. teach SEQ ID NO: 50 HGDGSFSSDMSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution and SEQ ID NO: 51 HGDGSFSSDVSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution for present SEQ ID NO: 21 (please refer to the entire specification particularly paragraphs 37, 62; claims).
The claims would have been obvious because the substitution of one known element (i.e. threonine) for another (i.e. serine – conservative amino acid substitution) would have yielded predictable results (i.e. no change in function) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. U.S. Patent Application Publication 2009/0117104 published May 7, 2009.
For present claims 1, 2, and 13, Baker et al. teach SEQ ID NO: 50 HGDGSFSSDMSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution and SEQ ID NO: 51 HGDGSFSSDVSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution for present SEQ ID NO: 21 (please refer to the entire specification particularly paragraphs 37, 62; claims).
The claims would have been obvious because the substitution of one known element (i.e. threonine) for another (i.e. serine – conservative amino acid substitution) would have yielded predictable results (i.e. no change in function) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1, 2, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. U.S. Patent Application Publication 2007/0212355 published September 13, 2007 and Haack et al. U.S. Patent Application Publication 2014/0221281 published August 7, 2014.
For present claims 1, 2, and 13, Baker et al. teach SEQ ID NO: 50 HGDGSFSSDMSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution and SEQ ID NO: 51 HGDGSFSSDVSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution for present SEQ ID NO: 21 (please refer to the entire specification particularly paragraphs 37, 62; claims).
However, Baker et al. do not teach the addition of a fatty acid.
For present claim 5, Haack et al. teach GLPR and GIPR agonists with fatty acid modifications which leads to prolonged duration of action, improved pharmacokinetic profile, and/or improved activity (please refer to the entire specification particularly paragraphs 10, 23, 25, 334, 336).
The claims would have been obvious because the substitution of one known element (i.e. threonine) for another (i.e. serine – conservative amino acid substitution) would have yielded predictable results (i.e. no change in function) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. addition of a fatty acid to a GLPR and GIPR agonist to prolonged duration of action, improved pharmacokinetic profile, and/or improved activity) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1, 2, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. U.S. Patent Application Publication 2009/0117104 published May 7, 2009 and Haack et al. U.S. Patent Application Publication 2014/0221281 published August 7, 2014.
For present claims 1, 2, and 13, Baker et al. teach SEQ ID NO: 50 HGDGSFSSDMSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution and SEQ ID NO: 51 HGDGSFSSDVSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution for present SEQ ID NO: 21 (please refer to the entire specification particularly paragraphs 37, 62; claims).
However, Baker et al. do not teach the addition of a fatty acid.
For present claim 5, Haack et al. teach GLPR and GIPR agonists with fatty acid modifications which leads to prolonged duration of action, improved pharmacokinetic profile, and/or improved activity (please refer to the entire specification particularly paragraphs 10, 23, 25, 334, 336).
The claims would have been obvious because the substitution of one known element (i.e. threonine) for another (i.e. serine – conservative amino acid substitution) would have yielded predictable results (i.e. no change in function) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. addition of a fatty acid to a GLPR and GIPR agonist to prolonged duration of action, improved pharmacokinetic profile, and/or improved activity) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,774,127. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed peptide dual agonist and the claims of U.S. Patent No. 10,774,127 are drawn to SEQ ID NO: 21 and SEQ ID NOs: 1-19 and 26-32 which may be modified with a fatty acid, lysines modified by fatty acids, monoacyl fatty acid, and diacyl fatty acid .
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658